DETAILED ACTION
Claims 1-5, 7, 9, and 11-15 are amended. Claims 16-20 are new. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to paragraphs [0022], [0023], [0036], [0040], [0047], and [0054] are fully considered and are satisfactory to overcome the corresponding objections directed to the specification in the previous Office Action.
Amendments to claims 2, 4, and 12 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claims 3, 11, and 13 are fully considered and are satisfactory to overcome the rejections under 35 35 U.S.C. 112(b) directed to claims 3, 11, and 13-15 in the previous Office Action.

Specification
The use of the term JAVASCRIPT, which is a trade name or mark used in commerce, has been noted in this application (see claims 6 and 7). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-8, 16, and 18-20 are objected to because of the following informalities:
Claim 1: “a corresponding a” (lines 5-6) should have been –a corresponding—.
Claims 2-8, 16, and 18-20 inherit the features of claim 1 and are objected to accordingly.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer et al. (US 2010/0318665 A1; from IDS filed on 03/09/2022; hereinafter Demmer) in view of Vystosky et al. (US 2019/0342365; hereinafter Vystosky).

With respect to claim 1, Demmer teaches: A method of virtualizing web-based application workloads (see e.g. Demmer, paragraph 29: “methods and apparatus are provided for intercepting a client-server communication connection by an entity (or pair of entities) that are not in direct paths of communication between the client and a cloud-based server”) comprising: 
intercepting a request for a web-based application from a client (see e.g. Demmer, paragraph 29: “intercepting a client-server communication connection”; paragraph 30: “server is configured with an interception module for detecting a request for the client-server connection and redirecting the request to a server proxy device”; and paragraph 197: “An intercept module or driver that executes on the server (e.g., in conjunction with or as part of a service requested by the client) forwards the connection request (or a substitute request) to the SSI without submitting it to the target application or service (e.g., a web server, a database server, an application server”); 
determining a type of the request for the web-based application (see e.g. Demmer, paragraph 197: “intercept module may deflect/redirect all connection requests that do not originate from addresses of known SSIs, or may apply other criteria to determine whether or not to deflect a particular connection request”; and paragraph 199: “connection requests may be deflected or redirected to particular SSIs based on the target application/service, the requesting client (e.g., network address or other indicia) and/or other factors”); 
based on the determining (see e.g. Demmer, paragraph 188: “an intercept module or driver is installed on server 1550 and redirects to SSI 1560 connection requests that are not received through the server-side intermediary”; paragraph 189: “intercept module may act as a front-end or interface for server 1550 or for one or more applications/services hosted by the server. The intercept module is configured to intercept the request before it reaches the desired service, and to redirect the connection request through SSI 1560, thereby alerting CSI 1520 to the SSI's availability”; and paragraph 201: “server-side intermediary 1560 has received the redirected connection request, and may proceed as if it had received the connection request from the CSI. It therefore issues a connection request (or re-submits the same request) to server 1550. Although the request is on behalf of client 1510, it is received at the server from a known SSI (and from the SSI's address), and so the intercept module accepts it and submits it to the target application/service or opens a session with the application/service”), 
Even though Demmer discloses replacing communications based on a type of a request, Demmer does not explicitly disclose replacing a requested web-based application with a corresponding a virtualized browser of the requested web-based application using application code that is separate from the client, wherein the virtualized browser of the requested web-based application is of a different type than the requested web-based application.
However, Vysotsky teaches: 
replacing a requested web-based application with a corresponding a virtualized browser of the requested web-based application (see e.g. Vysotsky, paragraph 65: “WebRTC redirection with interception techniques. The architecture 300 allows virtualized browser and desktop applications to deliver optimized real-time communications (RTC) using a standard WebRTC API”; and paragraph 74: “redirect underlying functionality of WebRTC APIs from the virtual desktop server 302 to the client computing device 304 by intercepting calls to the API made by the real-time media application 310. The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”) using application code that is separate from the client (see e.g. Vysotsky, paragraph 65: “An application framework 312 provides the WebRTC API on the application server 302, and provides execution of the WebRTC API functionality on the remote client 304”; paragraph 74: “The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”; and Fig. 3), wherein the virtualized browser of the requested web-based application (see e.g. Vysotsky, paragraph 73: “web browsers and HTML5/JavaScript desktop application platforms”) is of a different type (see e.g. Vysotsky, paragraph 73: “WebRTC”, “HTML5/JavaScript”) than the requested web-based application (see e.g. Vysotsky, paragraph 67: “making use of WebRTC for adding voice and video functionality to existing and new HTML5 applications”; and paragraph 73: “WebRTC comprises a set of API specifications maintained by the Web Real-Time Communications Working Group (part of W3C), as well as implementations of these APIs in web browsers and HTML5/JavaScript desktop application platforms”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve the efficiency of integrating new functionality by avoiding potential issues associated with the integration process, such as high latency and/or low content quality (see e.g. Vysotsky, paragraphs 69-70).

With respect to claim 2, Demmer as modified teaches: The method of claim 1, further comprising determining various subcomponents of the requested web-based application (see e.g. Demmer, paragraph 197: “forwards the connection request (or a substitute request) to the SSI without submitting it to the target application or service (e.g., a web server, a database server, an application server)”; and paragraph 199: “connection requests may be deflected or redirected to particular SSIs based on the target application/service, the requesting client (e.g., network address or other indicia) and/or other factors”).

With respect to claim 3, Demmer as modified teaches: The method of claim 1, wherein direct data and content associated with the request is in a special privilege form from the client (see e.g. Demmer, paragraph 189: “the client (or CSI 1520 acting on behalf of the client) is configured to direct a request for a client-server connection to server 1550 or a desired service… The intercept module is configured to intercept the request before it reaches the desired service, and to redirect the connection request through SSI 1560, thereby alerting CSI 1520 to the SSI's availability. The intercept module may thus facilitate the intermediaries' auto-discovery process”; and paragraph 241: “communication channels or tunnels may be established between various entities, such as between cloud gateway 1830 and cloud switch 1870, between cloud gateway 1830 and SSI 1860, between SSI 1860 and server 1850, etc. The channels may be established using GRE (Generic Routing Encapsulation), UDP, PPTP (Point to Point Tunneling Protocol), L2TP (Layer 2 Tunneling Protocol), VPLS (Virtual Private LAN Service) or virtually any other suitable communication protocol, and may employ IPSec (Internet Protocol Security) or some other encryption scheme”).

With respect to claim 5, Demmer as modified teaches: The method of claim 1, further comprising: 
providing a web generator that generates and maintains an application access point (see e.g. Demmer, paragraph 241: “communication channels or tunnels may be established between various entities, such as between cloud gateway 1830 and cloud switch 1870, between cloud gateway 1830 and SSI 1860, between SSI 1860 and server 1850, etc. The channels may be established using GRE (Generic Routing Encapsulation), UDP, PPTP (Point to Point Tunneling Protocol), L2TP (Layer 2 Tunneling Protocol), VPLS (Virtual Private LAN Service) or virtually any other suitable communication protocol, and may employ IPSec (Internet Protocol Security) or some other encryption scheme”)
Demmer does not but Vysotsky teaches:
to the virtualized browser (see e.g. Vysotsky, paragraph 65: “WebRTC redirection with interception techniques. The architecture 300 allows virtualized browser and desktop applications to deliver optimized real-time communications (RTC) using a standard WebRTC API”; and paragraph 74: “redirect underlying functionality of WebRTC APIs from the virtual desktop server 302 to the client computing device 304 by intercepting calls to the API made by the real-time media application 310. The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve the efficiency of integrating new functionality by avoiding potential issues associated with the integration process, such as high latency and/or low content quality (see e.g. Vysotsky, paragraphs 69-70).

With respect to claim 6, Demmer as modified teaches: The method of claim 1, further comprising sharing resources and efficiencies of a web-application framework (see e.g. Demmer, paragraph 186: “cloud-based computing environment in which server 1550 provides web services and/or other application services to client 1510”; and paragraph 197) including one or more of a rendering engine, JavaScript runtime, and networking libraries (see e.g. Demmer, paragraph 241: “The channels may be established using GRE (Generic Routing Encapsulation), UDP, PPTP (Point to Point Tunneling Protocol), L2TP (Layer 2 Tunneling Protocol), VPLS (Virtual Private LAN Service) or virtually any other suitable communication protocol, and may employ IPSec (Internet Protocol Security) or some other encryption scheme”).

With respect to claim 7, Demmer as modified teaches: The method of claim 5, 
Demmer does not but Vysotsky teaches:
wherein the virtualized browser is presented with an open protocol (see e.g. Vysotsky, paragraph 47: “WebRTC is a collection of APIs and an open source project enabling real-time communications (VoIP, video over IP, and other types of real-time collaboration) in browser and desktop applications”) or through JavaScript extension libraries (see e.g. Vysotsky, paragraph 53: “WebRTC comprises a set of API specifications maintained by the Web Real-Time Communications Working Group (part of W3C), as well as implementations of these APIs in web browsers and HTML5/JavaScript desktop application platforms”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve the efficiency of integrating new functionality by avoiding potential issues associated with the integration process, such as high latency and/or low content quality (see e.g. Vysotsky, paragraphs 69-70).

With respect to claim 8, Demmer as modified teaches: The method of claim 1, wherein the requested web-based application and the client remain unchanged (see e.g. Demmer, paragraph 210: “an intercept module within server 1550 may perform address translation or other processing to promote transparency and make it appear to the target application or service that the communication session with SSI 1560 is directly terminated with client 1510 instead of the SSI. Similarly, CSI 1520 may terminate its connection with the client to make it appear to the client that the connection is directly terminated with server 1550”; and paragraph 244).

With respect to claim 9, Demmer teaches: A system for providing virtualized web-based application workloads (see e.g. Demmer, paragraph 29: “apparatus are provided for intercepting a client-server communication connection by an entity (or pair of entities) that are not in direct paths of communication between the client and a cloud-based server”), comprising: 
a non-transitory memory that stores instructions (see e.g. Demmer, paragraph 229: “Data structures and code described in this detailed description are typically stored on a computer-readable storage medium”); 
a computer processor that executes the instructions to perform operations, the operations comprising (see e.g. Demmer, paragraph 300: “When a computer system reads and executes the code and/or data stored on the computer-readable storage medium, the computer system performs the methods and processes embodied as data structures and code and stored within the computer-readable storage medium”): 
intercepting a request for a web-based application from a client (see e.g. Demmer, paragraph 29: “intercepting a client-server communication connection”; paragraph 30: “server is configured with an interception module for detecting a request for the client-server connection and redirecting the request to a server proxy device”; and paragraph 197: “An intercept module or driver that executes on the server (e.g., in conjunction with or as part of a service requested by the client) forwards the connection request (or a substitute request) to the SSI without submitting it to the target application or service (e.g., a web server, a database server, an application server”); 
determining an appropriate virtualized browser that maintains correct application behaviors (see e.g. Demmer, paragraph 199: “redirected to particular SSIs based on the target application/service, the requesting client (e.g., network address or other indicia) and/or other factors”) for the web-based application (see e.g. Demmer, paragraph 197: “intercept module may deflect/redirect all connection requests that do not originate from addresses of known SSIs, or may apply other criteria to determine whether or not to deflect a particular connection request”; paragraph 199: “connection requests may be deflected or redirected to particular SSIs based on the target application/service, the requesting client (e.g., network address or other indicia) and/or other factors”; and paragraph 241: “communication channels or tunnels may be established between various entities, such as between cloud gateway 1830 and cloud switch 1870, between cloud gateway 1830 and SSI 1860, between SSI 1860 and server 1850, etc. The channels may be established using GRE (Generic Routing Encapsulation), UDP, PPTP (Point to Point Tunneling Protocol), L2TP (Layer 2 Tunneling Protocol), VPLS (Virtual Private LAN Service) or virtually any other suitable communication protocol, and may employ IPSec (Internet Protocol Security) or some other encryption scheme”); 
based on the determining (see e.g. Demmer, paragraph 188: “an intercept module or driver is installed on server 1550 and redirects to SSI 1560 connection requests that are not received through the server-side intermediary”; paragraph 189: “intercept module may act as a front-end or interface for server 1550 or for one or more applications/services hosted by the server. The intercept module is configured to intercept the request before it reaches the desired service, and to redirect the connection request through SSI 1560, thereby alerting CSI 1520 to the SSI's availability”; and paragraph 201: “server-side intermediary 1560 has received the redirected connection request, and may proceed as if it had received the connection request from the CSI. It therefore issues a connection request (or re-submits the same request) to server 1550. Although the request is on behalf of client 1510, it is received at the server from a known SSI (and from the SSI's address), and so the intercept module accepts it and submits it to the target application/service or opens a session with the application/service”), 
Demmer does not but Vysotsky teaches:
replacing the web-based application with the appropriate virtualized browser (see e.g. Vysotsky, paragraph 65: “WebRTC redirection with interception techniques. The architecture 300 allows virtualized browser and desktop applications to deliver optimized real-time communications (RTC) using a standard WebRTC API”; and paragraph 74: “redirect underlying functionality of WebRTC APIs from the virtual desktop server 302 to the client computing device 304 by intercepting calls to the API made by the real-time media application 310. The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”) using application code that is separate from the client (see e.g. Vysotsky, paragraph 65: “An application framework 312 provides the WebRTC API on the application server 302, and provides execution of the WebRTC API functionality on the remote client 304”; paragraph 74: “The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”; and Fig. 3), wherein the appropriate virtualized browser is of a different type (see e.g. Vysotsky, paragraph 73: “WebRTC”, “HTML5/JavaScript”) than the requested web-based application (see e.g. Vysotsky, paragraph 67: “making use of WebRTC for adding voice and video functionality to existing and new HTML5 applications”; and paragraph 73: “WebRTC comprises a set of API specifications maintained by the Web Real-Time Communications Working Group (part of W3C), as well as implementations of these APIs in web browsers and HTML5/JavaScript desktop application platforms”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve the efficiency of integrating new functionality by avoiding potential issues associated with the integration process, such as high latency and/or low content quality (see e.g. Vysotsky, paragraphs 69-70).

With respect to claim 10, Demmer as modified teaches: The system of claim 9, wherein the non-transitory memory is stored on an intermediary server (see e.g. Demmer, Fig. 15: “Network intermediaries 1520, 1560”; paragraph 201; and Fig. 15) or standalone computer device (see e.g. Demmer, paragraph 180: “Network intermediaries 1520, 1560… configured similar to proxy devices”; and Fig. 3, 15).

With respect to claim 11, Demmer as modified teaches: The system of claim 10, 
Demmer does not but Vysotsky teaches:
wherein the intermediary server or standalone computer device incorporates Web-RTC to incorporate screensharing concepts to provide the appropriate redirected output (see e.g. Vysotsky, paragraph 72: “WebRTC redirection techniques include a number of unique features such as: new methods of API interception for browser and desktop applications… techniques for selecting and capturing screen content for content-sharing sessions”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve real-time media processing and networking efficiency for the client devices (see e.g. Vysotsky, paragraph 70).

With respect to claim 12, Demmer as modified teaches: The system of claim 9, wherein the computer processor comprises 
a first logic module to determine the appropriate virtualized browser that maintains the correct application behaviors for the web-based application (see e.g. Demmer, paragraph 197: “intercept module may deflect/redirect all connection requests that do not originate from addresses of known SSIs, or may apply other criteria to determine whether or not to deflect a particular connection request”; and paragraph 199: “connection requests may be deflected or redirected to particular SSIs based on the target application/service, the requesting client (e.g., network address or other indicia) and/or other factors”; and paragraph 241) and various subcomponents of the web-based application (see e.g. Demmer, paragraph 197: “forwards the connection request (or a substitute request) to the SSI without submitting it to the target application or service (e.g., a web server, a database server, an application server)”; and paragraph 199: “connection requests may be deflected or redirected to particular SSIs based on the target application/service, the requesting client (e.g., network address or other indicia) and/or other factors”), and 
Demmer does not but Vysotsky teaches:
a second module to replace the web-based application with the virtualized browser from the appropriate virtualized browser (see e.g. Vysotsky, paragraph 65: “WebRTC redirection with interception techniques. The architecture 300 allows virtualized browser and desktop applications to deliver optimized real-time communications (RTC) using a standard WebRTC API”; and paragraph 74: “redirect underlying functionality of WebRTC APIs from the virtual desktop server 302 to the client computing device 304 by intercepting calls to the API made by the real-time media application 310. The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”) using application code that remains separate from the client (see e.g. Vysotsky, paragraph 65: “An application framework 312 provides the WebRTC API on the application server 302, and provides execution of the WebRTC API functionality on the remote client 304”; paragraph 74: “The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”; and Fig. 3) to maintain security (see e.g. Vysotsky, paragraph 234: “Security policies will now be discussed. Real time media support in browser applications involves a very large number of security and privacy considerations…WebRTC redirection needs to address these concerns, and may also implement a number of additional policy and monitoring features in the area of security and privacy”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve the efficiency of integrating new functionality by avoiding potential issues associated with the integration process, such as high latency and/or low content quality (see e.g. Vysotsky, paragraphs 69-70).

With respect to claim 13, Demmer teaches: A non-transitory computer readable medium comprising computer usable program code embodied therewith (see e.g. Demmer, paragraph 229: “Data structures and code described in this detailed description are typically stored on a computer-readable storage medium”), the computer usable program code to, when executed by a processor (see e.g. Demmer, paragraph 300: “When a computer system reads and executes the code and/or data stored on the computer-readable storage medium, the computer system performs the methods and processes embodied as data structures and code and stored within the computer-readable storage medium”): 
intercept a request for a web-based application from a client (see e.g. Demmer, paragraph 29: “intercepting a client-server communication connection”; paragraph 30: “server is configured with an interception module for detecting a request for the client-server connection and redirecting the request to a server proxy device”; and paragraph 197: “An intercept module or driver that executes on the server (e.g., in conjunction with or as part of a service requested by the client) forwards the connection request (or a substitute request) to the SSI without submitting it to the target application or service (e.g., a web server, a database server, an application server”); 
redirect the request to a specific application access point maintained by a web generator (see e.g. Demmer, paragraph 188: “an intercept module or driver is installed on server 1550 and redirects to SSI 1560 connection requests that are not received through the server-side intermediary”; paragraph 189: “intercept module may act as a front-end or interface for server 1550 or for one or more applications/services hosted by the server. The intercept module is configured to intercept the request before it reaches the desired service, and to redirect the connection request through SSI 1560, thereby alerting CSI 1520 to the SSI's availability”; and paragraph 241: “communication channels or tunnels may be established between various entities, such as between cloud gateway 1830 and cloud switch 1870, between cloud gateway 1830 and SSI 1860, between SSI 1860 and server 1850, etc. The channels may be established using GRE (Generic Routing Encapsulation), UDP, PPTP (Point to Point Tunneling Protocol), L2TP (Layer 2 Tunneling Protocol), VPLS (Virtual Private LAN Service) or virtually any other suitable communication protocol, and may employ IPSec (Internet Protocol Security) or some other encryption scheme”); 
Demmer does not but Vysotsky teaches: 
replace the web-based application with a virtualized browser at the specific access point (see e.g. Vysotsky, paragraph 65: “WebRTC redirection with interception techniques. The architecture 300 allows virtualized browser and desktop applications to deliver optimized real-time communications (RTC) using a standard WebRTC API”; and paragraph 74: “redirect underlying functionality of WebRTC APIs from the virtual desktop server 302 to the client computing device 304 by intercepting calls to the API made by the real-time media application 310. The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”) by using application code that is run on the web generator away from the client (see e.g. Vysotsky, paragraph 65: “An application framework 312 provides the WebRTC API on the application server 302, and provides execution of the WebRTC API functionality on the remote client 304”; paragraph 74: “The intercepted APIs are executed either remotely on the client computing device 304 via the client RTC API engine 308, or locally on the virtual desktop server 302 as appropriate via the native RTC engine 316”; and Fig. 3), wherein the virtualized browser comprises WebRTC content while a requested web-based application comprises HTML content (see e.g. Vysotsky, paragraph 65: “WebRTC redirection with interception techniques. The architecture 300 allows virtualized browser and desktop applications to deliver optimized real-time communications (RTC) using a standard WebRTC API”; paragraph 67: “making use of WebRTC for adding voice and video functionality to existing and new HTML5 applications”; and paragraph 73: “WebRTC comprises a set of API specifications maintained by the Web Real-Time Communications Working Group (part of W3C), as well as implementations of these APIs in web browsers and HTML5/JavaScript desktop application platforms”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve the efficiency of integrating new functionality by avoiding potential issues associated with the integration process, such as high latency and/or low content quality (see e.g. Vysotsky, paragraphs 69-70).

With respect to claim 14, Demmer as modified teaches: The non-transitory computer readable medium of claim 13, 
Demmer does not but Vysotsky teaches:
further to use a visual device protocol to incorporate screensharing concepts to provide the virtualized browser (see e.g. Vysotsky, paragraph 65: “WebRTC redirection with interception techniques. The architecture 300 allows virtualized browser and desktop applications to deliver optimized real-time communications (RTC) using a standard WebRTC API”; and paragraph 72: “WebRTC redirection techniques include a number of unique features such as: new methods of API interception for browser and desktop applications… techniques for selecting and capturing screen content for content-sharing sessions”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve real-time media processing and networking efficiency for the client devices (see e.g. Vysotsky, paragraph 70).

With respect to claim 16, Demmer as modified teaches: The method of claim 1, 
Demmer does not but Vysotsky teaches:
wherein the virtualized browser is a visually-based representation provided by a translating protocol (see e.g. Vysotsky, paragraph 67: “making use of WebRTC for adding voice and video functionality to existing and new HTML5 applications”; and paragraph 73: “WebRTC comprises a set of API specifications maintained by the Web Real-Time Communications Working Group (part of W3C), as well as implementations of these APIs in web browsers and HTML5/JavaScript desktop application platforms”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve newly integrated functionality, such as adding audio and/or video content (see e.g. Vysotsky, paragraph 67).

With respect to claim 17, Demmer as modified teaches: The system of claim 9, 
Demmer does not but Vysotsky teaches:
wherein the appropriate virtualized browser delivers the same content as the requested web-based application (see e.g. Vysotsky, paragraph 73: “WebRTC comprises a set of API specifications maintained by the Web Real-Time Communications Working Group (part of W3C), as well as implementations of these APIs in web browsers and HTML5/JavaScript desktop application platforms”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve overall integration efficiency by providing a more transparent integration process (see e.g. Vysotsky, paragraph 73).

With respect to claim 18, Demmer as modified teaches: The method of claim 1, 
Demmer does not but Vysotsky teaches:
wherein replacing the requested web-based application with the virtualized browser comprises removing content (see e.g. Vysotsky, paragraph 253: “filter out their own Webcam”) from the web-based application (see e.g. Vysotsky, paragraph 253: “Webcams can be enumerated from the initiator and all collaborators and presented to the get user media WebRTC API (NavigatorUserMedia, getUserMedia( )) in the context of the app… Each client endpoint should filter out their own Webcam”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve overall content sharing management (see e.g. Vysotsky, paragraph 253).

With respect to claim 19, Demmer as modified teaches: The method of claim 1, further comprising: 
Demmer does not but Vysotsky teaches:
intercepting user input from the client (see e.g. Vysotsky, paragraph 237: “user of the first client computing device 304 may click on a button or prompt to share surfaces”); and
replicating the user input to the virtualized browser as virtual input (see e.g. Vysotsky, paragraph 65: “virtualized browser and desktop applications to deliver optimized real time communications (RTC) using a standard WebRTC API. Real time communications includes voice, video and data collaboration… achieve high quality user experience and other desirable features”; paragraph 237: “The user of the first client computing device 304 may click on a button or prompt to share surfaces (e.g., windows, monitors or desktops) and this triggers enumeration of those surfaces”; and paragraph 240: “An API code redirection module 306 within the virtual desktop server 302 redirects intercepted APIs of the real-time media application 310 intended for the native RTC engine 316 based on redirection code 314 injected into the real-time media application 310 so that the portion of the real-time media application 310 is redirected, with the injected redirection code 314 enumerating the local and virtual client surfaces 331, 335”).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve user experience (see e.g. Vysotsky, paragraph 65).

With respect to claim 20, Demmer as modified teaches: The method of claim 1, 
Demmer does not but Vysotsky teaches:
wherein the virtualized browser comprises a stream- based protocol comprising a visual representation of remote content (see e.g. Vysotsky, paragraph 134: “Applications using WebRTC typically render received video streams by connecting a MediaStream object to an HTML5 video element”; paragraph 200: “The virtual desktop server 302′ includes the application framework 312′ that includes the media application 311 to provide media streaming. The media stream includes the at least one video stream 313′ with at least one overlay 406 to be positioned on the at least one video stream 313′”; and paragraph 196).
Demmer and Vysotsky are analogous art because they are in the same field of endeavor: inter-process communication management by redirecting communications in order to integrate new functionality. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Vysotsky. The motivation/suggestion would be to improve audio/video content delivery (see e.g. Vysotsky, paragraphs 195-197).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Demmer in view of Vysotsky as applied to claim 1 above, and further in view of Sun et al. (US 10,109,030 B1; hereinafter Sun).

With respect to claim 4, Demmer as modified teaches: The method of claim 1, 
Demmer does not disclose utilizing a GPU.
However, Sun teaches:
further comprising leveraging graphics processing unit (GPU) offload features to render a virtualized browser application and yield performance efficiency (see e.g. Sun, from column 3, line 62 to column 4, line 6: “The GPU-accelerated applications 112 comprise application programs having compute-intensive portions or routines (e.g., compute kernels) which are included within the program code of the GPU-accelerated applications 112, and which are offloaded to a GPU for accelerated computing. It is to be understood that the term "GPU-accelerated application" as used herein refers to any type of software application, including desktop applications, server applications, database applications, and mobile applications, which comprise executable GPU-related program code that is compiled for processing by high throughput accelerators such as GPUs”).
Demmer and Sun are analogous art because they are in the same field of endeavor: intercepting and redirecting client requests. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Sun. The motivation/suggestion would be to improve processing efficiency (see e.g. Sun, from column 3, line 62 to column 4, line 6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Demmer in view of Vysotsky as applied to claim 13 above, and further in view of Kang et al. (US 2016/0110554 A1; hereinafter Kang).

With respect to claim 15, Demmer as modified teaches: The non-transitory computer readable medium of claim 13, 
Demmer does not but Kang teaches:
wherein the virtualized browser includes visuals but not data that is scrapable (see e.g. Kang, paragraph 14: “By using the TMSL hardware-assisted protected memory, the input and display of the virtual touch keyboard may be protected from both user- and kernel-mode malware… many screen -scraping or API hooking attacks may be prevented, because such attacks typically do not target a hardware overlay surface (and malware will also not have permission to access the protected overlay surface directly”).
Demmer and Knag are analogous art because they are in the same field of endeavor: intercepting and redirecting client requests. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Demmer with the teachings of Kang. The motivation/suggestion would be to improve security (see e.g. Kang, paragraph 14).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0092037 A1 by Cesena et al. discloses a system that intercepts requests coming from a browser to interact with a virtual browser and determine the optimal use of computing resources to process the requests (see paragraphs 71-72; Fig. 1).
US 2017/0277807 by Dillon discloses a system that intercepts data requests and responses from a virtual browser in order to enable interactions between a client browser and web servers (see paragraphs 77, 90, 92; Fig. 3, 5)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194